NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1948-15T3


WELLS FARGO BANK, N.A.,

        Plaintiff-Respondent,

v.

DONALD D. COLLUCCI, JR.,

        Defendant,

and

VERONICA COLLUCCI,

     Defendant-Appellant.
_____________________________

              Submitted June 8, 2017 – Decided July 11, 2017

              Before Judges O'Connor and Whipple.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Union County, Docket No.
              F-16527-13.

              Franzblau Dratch, attorneys for appellant
              (Julian Wilsey and S.M. Chris Franzblau, of
              counsel and on the briefs; Noah Franzblau, on
              the briefs).

              Reed Smith L.L.P., attorneys for respondent
              (Henry F. Reichner, of counsel and on the
              brief).
PER CURIAM

      Defendant Veronica Collucci appeals from Chancery Division

orders entered January 9, and August 3, 2015.               We affirm.

      On or about November 5, 2009, defendant Donald Collucci, Jr.,

executed a promissory note in favor of plaintiff, Wells Fargo

Bank, N.A., in the amount of $561,952; his wife, Veronica, did not

sign the note.1      The note was secured by a mortgage, also dated

November 5, 2009, on the marital home.           Both defendants signed the

mortgage.

      In 2010, defendants separated and a final judgment of divorce

was entered in 2013.          Following the divorce, Veronica continued

to reside in the marital home.              Unbeknownst to Veronica, Donald

stopped paying the required monthly payments on the note, beginning

in   January   2011.     The    note   subsequently    went      into   default.

Plaintiff sent Donald a Notice of Intent to Foreclose (NOI) on

March 6, 2011, to the marital residence.             Plaintiff did not send

the NOI to Veronica, personally, or copy her on the NOIs sent to

Donald.      On   May   16,   2013,    plaintiff    filed    a   complaint    for

foreclosure.      Veronica filed an answer on August 15, 2013.

      Plaintiff moved for summary judgement on October 16, 2014.

Veronica opposed the motion and cross-moved, pursuant to Rule


1
   We refer to defendants by their first names in order to avoid
any confusion.

                                        2                                A-1948-15T3
4:46-2, to dismiss the complaint arguing she had not been served

with any notice of foreclosure, as required by N.J.S.A. 2A:50-56

of the Fair Foreclosure Act, N.J.S.A. 2A:50-52 to -68.

       The Chancery Division judge granted plaintiff's motion for

summary   judgement   on    January   9,   2015,   finding    plaintiff   had

satisfied the requirements of the Fair Foreclosure Act by only

sending notice to Donald as Veronica had not signed the note and

was not required to receive notice of intent to foreclose.                The

Chancery Division judge issued a final judgement of foreclosure

on August 3, 2015.     This appeal followed.

       On appeal, Veronica argues the Chancery Division judge erred

in determining plaintiff satisfied the notice requirements of the

Fair    Foreclosure   Act   by   serving   only    Donald,   warranting   the

reversal of the final judgement of foreclosure.              We disagree and

affirm.

       Here, the Chancery Part judge focused on whether Veronica,

as a non-debtor mortgagor, was required to receive a NOI and,

after   considering the language of N.J.S.A. 2A:50-56, rejected her

argument.

       The facts are not contested.        We consider whether a lender

has an obligation under N.J.S.A. 2A:50-56 to send a NOI to a

mortgagor who is not a signatory to the note.                Since that is a

question of statutory interpretation, we consider the matter de

                                      3                              A-1948-15T3
novo.     In re Liquidation of Integrity Ins. Co., 193 N.J. 86, 94

(2007).

       "The Legislature adopted the Fair Foreclosure Act to give

homeowners 'every opportunity to pay their home mortgages, and

thus    keep    their   homes'   and   to   benefit   lenders   by   allowing

'residential mortgage debtors [to] cure their defaults and return

defaulted residential mortgage loans to performing status.'"              Bank

of N.Y. v. Laks, 422 N.J. Super. 201, 206 (App. Div. 2011)

(alteration in original) (quoting N.J.S.A. 2A:50-54), rev'd on

other grounds, U.S. Bank Nat'l. Ass'n v. Guillaume, 209 N.J. 449

(2012). The Fair Foreclosure Act requires the lender, upon default

on the mortgage, to send notice of its intention to foreclose at

least thirty days prior to the lender accelerating the mortgage

obligation or commencing any foreclosure action.           N.J.S.A. 2A:50-

56(a).    The lender's statutory obligation to provide notice of its

intention to foreclose is "independent of any other duty to give

notice."       Laks, supra, 422 N.J. Super. at 206 (quoting N.J.S.A.

2A:50-56(e)).

       N.J.S.A. 2A:50-55 defines "residential mortgage debtor" or

"debtor" as "any person shown on the record of the residential

mortgage lender as being obligated to pay the obligation secured

by the residential mortgage."          As noted above, only Donald signed

the promissory note, not Veronica.          Veronica was a mortgagor, but

                                        4                             A-1948-15T3
not a debtor and the record does not expose any obligation on her

part to pay the note.        Therefore, plaintiff did not have a

statutory obligation to send her a NOI.         We previously rejected

the same premise urged by Veronica in Laks, supra, 422 N.J. Super.

at   205   n.4.   We   see   no   reason   to   revisit   our   previous

determination.

     Affirmed.




                                   5                             A-1948-15T3